Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 16, 2016

                                       No. 04-16-00262-CR

                                       John David PIERCE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR9953
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

        Pursuant to a plea-bargain agreement, John David Pierce pled nolo contendere to
aggravated assault with a deadly weapon and was sentenced to five years of imprisonment and a
fine of $1500 in accordance with the terms of his plea-bargain agreement. On March 30, 2016,
the trial court signed a certification of defendant’s right to appeal stating that this “is a plea-
bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After
Pierce filed a notice of appeal, the trial court clerk sent copies of the certification and notice of
appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule
25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Pierce does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Pierce has the right to appeal is made
part of the appellate record by June 15, 2016. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court